Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "250" (figs. 2, 15) and "1011" (fig. 9) have both been used to designate main assembly
reference characters "311" (figs. 2, 15) and "1021" (figs. 9, 10) have both been used to designate sub-assembly
reference characters "321" (figs. 2, 15) and "1031" (figs. 9, 10) have both been used to designate first drive assembly
reference characters "331" (figs. 2, 15) and "1041" (fig. 9) have both been used to designate first power assembly
reference characters "333" (para. [86], lines 12-13) and "1032" (figs. 9, 10) have both been used to designate second drive assembly
reference characters "332" (figs. 2, 15) and "1042" (fig. 9) have both been used to designate second power assembly
reference characters "323" (figs. 2, 15) and "1033" (fig. 9) have both been used to designate third drive assembly
reference characters "324" (fig. 2) and "1034" (fig. 9) have both been used to designate fourth drive assembly
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “101b” has been used to designate both front surface (fig. 1) and main body (para. [72], line 19).  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“driving circuit” (para. [26], line 6)
 “control circuit” (para. [26], line 6)
“driving layer” (para. [73], line 22: [30])
“detecting circuit” (para. [75], line 7)
“power supply circuit” (para. [75], line 12)
“second drive assembly” (para [86], lines 12-13: [333])
“plus line P” (para. [132], line 15)
“minus line N” (para. [132], line 16)
“induction heating coil” (para. [221], line 9: [290])
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
[n1] (fig. 6)
[n2] (fig. 6)
[1041a] (fig. 9)
[1042a] (fig. 9)
[121b] (fig. 14b)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1 and 6 objected to because of the following informalities:   
Regarding claim 1, “a driving current” appears in: “a plurality of drive assemblies configured to supply a driving current to each of the plurality of induction heating coil groups” and “a controller configured to control the drive assembly capable of supplying the driving current to the determined induction heating coil group such that a driving current corresponding to a preset target temperature is distributed to an induction heating coil overlapping the cooking vessel”.
The latter recitation of “a driving current” should read “the driving current” to avoid any antecedent issues per 35 U.S.C. §112(b). For the purposes of this office action, examiner will treat this as such.
Regarding claims 1 and 6, “a compartment command” appears in, respectively: “a user interface configured to receive a compartment command that divides the cooking area of the cooking plate into the plurality of sub-areas” and “wherein the user interface is configured to receive any one of a plurality of compartment commands that vary the number of the sub-areas to be divided”. 
The recitation of “a compartment command” should read “a plurality of compartment commands” and the recitation of “a plurality of compartment commands” should read “the plurality of compartment commands” to avoid any antecedent issues per 35 U.S.C. §112(b). For the purposes of this office action, examiner will treat this as such.
Appropriate correction is required.

Claim Interpretation
	Applicant is put on notice of the claim interpretation of certain elements.
Regarding claims 1 and 11, the language “a plurality of drive assemblies configured to supply a driving current to each of the plurality of induction heating coil groups” is being interpreted as each drive assembly configured to supply the driving current to only one of the induction heating coil groups, and/or each drive assembly configured to supply the driving current to multiple heating coil groups, and/or multiple drive assemblies configured to supply the driving current to any one of the induction heating coil groups, and/or multiple drive assemblies configured to supply the driving current to multiple induction heating coil groups.

Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a sub-assembly configured to determine the induction heating coil group corresponding to the sub-area in which a cooking vessel is placed among the plurality of sub-areas when the compartment command is input” in claim 1.
Passes prong A
The claim limitation uses a generic placeholder.
“sub-assembly”
Passes prong B
The generic placeholder is modified by functional language.
“configured to determine”
Passes prong C
The generic placeholder is not modified by sufficient structure. 
The claim limitation “sub-assembly” is being interpreted as a plurality of sensors capable of detecting one or more cookware elements (para. [100]).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“a plurality of drive assemblies configured to supply a driving current to each of the plurality of induction heating coil groups” in claims 1 and 11.
Passes prong A
The claim limitation uses a generic placeholder.
“assemblies”
Passes prong B
The generic placeholder is modified by functional language.
“configured to supply a driving current”
Fails prong C
The generic placeholder is modified by sufficient structure. 
Examiner is interpreting “drive” as a structural modifier denoting a type of structural device (“drive assembly”) with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
“a user interface configured to receive a compartment command that divides the cooking area of the cooking plate into the plurality of sub-areas” in claim 1; “the user interface is configured to display information about the plurality of sub-areas divided” in claim 3; “the user interface is configured to display information including a shape of each of the plurality of subareas” in claim 4; “the user interface is configured to display information including a set temperature level of each of the plurality of sub-areas” in claim 5; “the user interface is configured to receive any one of a plurality of compartment commands that vary the number of the sub-areas to be divided” in claim 6; “the user interface is configured to receive a selection command for selecting any one of the plurality of sub-areas” in claim 7.
Passes prong A
The claim limitation uses a generic placeholder.
“interface”
Passes prong B
The generic placeholder is modified by functional language.
“configured to receive”/“configured to display”
Fails prong C
The generic placeholder is modified by sufficient structure. 
Examiner is interpreting “user” as a structural modifier denoting a type of structural device (“user interface”) with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786). 
“a controller configured to control the drive assembly capable of supplying the driving current to the determined induction heating coil group such that a driving current corresponding to a preset target temperature is distributed to an induction heating coil overlapping the cooking vessel” in claim 1.
Fails prong A
The claim limitation does not use the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function.
Examiner is interpreting “controller” as a structural term having specific structural meaning to one having ordinary skill in the art.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, clarification is needed on the language “wherein each of the plurality of induction heating coil groups is configured to arrange at least six induction heating coils”. 
It is unclear what is meant by the usage of term “arrange” in this context. The language can be interpreted as any one of the induction heating coil groups being able to assign at least six of any of the induction heating coils to its group at any point during operation. The language can also be interpreted as meaning that at least six induction heating coils are assigned to each group permanently. It is also unclear if any single induction heating coil can be assigned to multiple induction heating coil groups.
For the purposes of this office action, examiner will treat “arrange” as meaning “correspond to”, and that this correspondence is unique and permanent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata (EP 2252130 A1) in view of Garde (EP 2688365 A1).
Regarding claim 1, Sadakata discloses: 
A cooking apparatus (para. [0008], line 38: “induction heating cooker 1”; Fig. 1A: [1]) comprising: 
a cooking plate (para. [0008], line 43: “top plate 10”; Figs. 1A, 1B: [10]) including 
a cooking area (Figs. 1A, 1B: upper surface [10a]) divided into a plurality of sub-areas; a plurality of induction heating coil groups (Fig. 3: heating coils [7(1)] to [7(40)]) installed at a bottom of the cooking plate (Figs. 1A, 1B: top plate [10]) so as to correspond to each of the plurality of sub-areas; (para. [0009], lines 28-31: “Each of the heating coil patterns determines the locations, the sizes, and the number of heatable regions on upper surface 10A of top plate 10”) 
a plurality of drive assemblies (Fig. 2: inverter circuits [4(1)] to [4(40)]) configured to supply a driving current to each of the plurality of induction heating coil groups (para. [0021], lines 1-3: “plural inverter circuits 4, i.e., inverter circuits 4(1) to 4(40) supply power to heating coils 7(1) to 7(40)”);
a user interface (Fig. 7: operation panel [48]) configured to receive a compartment command that divides the cooking area of the cooking plate into the plurality of sub-areas (para. [0052], lines 39-43: “In operation panel 48 in Fig. 7, upon selector 15 being operated by the user, controller 6 reads the heating coil patterns from data memory 14 in a predetermined order to change the heatable regions and the nonheatable regions”);
and a controller (Fig. 2: controller [6], operation unit [12]) configured to control the drive assembly capable of supplying the driving current to the determined induction heating coil group such that a driving current corresponding to a preset target temperature is distributed to an induction heating coil overlapping the cooking vessel (para. [0009], lines 20-22: “A user operates heat-operation unit 12 for setting a high-frequency power supplied to coil section 8 or a temperature at which object 11 is heated”).
However, Sadakata does not disclose:
a sub-assembly configured to determine the induction heating coil group corresponding to the sub-area in which a cooking vessel is placed among the plurality of sub-areas when the compartment command is input.
Garde, in the same field of endeavor (para. [0001]: “hob device”), teaches:
a detection system (Fig. 1a: [16]) for detecting one or more cookware elements (para. [0004]). 
Garde also teaches:
the pan detection system being able to recognize a size, shape and/or position of the one or more cookware elements placed on the cooking surface and, in particular, distinguish them from other objects placed on the cooking surface, such as knives, forks, scissors or similar objects (para. [0004]). 
One having ordinary skill in the art will recognize this as a safety measure to prevent the unwanted heating of items mistakenly placed on the cooktop. 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to improve the safety of the cooking apparatus of Sadakata by including the pan detection system of Garde, to prevent the heating of objects such as knives, forks, scissors or similar objects placed on the cooktop.
Regarding claim 2, Sadakata in view of Garde teaches the cooking apparatus according to claim 1 as set forth above. 
However, Sadakata does not disclose wherein the sub-assembly is separated from the plurality of drive assemblies.
Garde further teaches a control unit (Fig. 1a: [20]) for actuating inductors (para. [0002]). Garde also depicts the control unit being separate from the detection system (Fig. 1a).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to improve the safety of the cooking apparatus of Sadakata by including the pan detection system of Garde, for the same motivation as claim 1 above.
Regarding claim 3, Sadakata in view of Garde teaches the cooking apparatus according to claim 1 as set forth above. 
Sadakata further discloses wherein, when the compartment command is input, the user interface is configured to display information about the plurality of sub-areas divided (para. [0009], lines 22-23: “Display 13 displays the power or the temperature set by the user”).
Regarding claim 4, Sadakata in view of Garde teaches the cooking apparatus according to claim 3 as set forth above. 
However, Sadakata does not disclose wherein the user interface is configured to display information including a shape of each of the plurality of subareas.
Garde further teaches a display unit (Fig. 1a: [24]) which is intended to display the heating zone configurations output by the control unit, also that this configuration can increase user comfort (para. [0006]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to increase a user’s comfort by combining the display unit of Garde with the cooking apparatus of Sadakata.
Regarding claim 5, Sadakata in view of Garde teaches the cooking apparatus according to claim 3 as set forth above.
Sadakata further discloses wherein the user interface is configured to display information including a set temperature level of each of the plurality of sub-areas (para. [0009], lines 22-23: “Display 13 displays the power or the temperature set by the user”).
Regarding claim 6, Sadakata in view of Garde teaches the cooking apparatus according to claim 1 as set forth above.
Sadakata further discloses wherein the user interface is configured to receive any one of a plurality of compartment commands that vary the number of the sub-areas to be divided (para. [0005], lines 56-58: “This induction heating cooker can adjust at least one of the location, the size, and the number of the heatable
regions ”).
Regarding claim 7, Sadakata in view of Garde teaches the cooking apparatus according to claim 1 as set forth above.
Sadakata further discloses wherein, when the compartment command is input, the user interface is configured to receive a selection command for selecting any one of the plurality of sub-areas (para. [0024], lines 40-46: “Upon having an operation of selector 15 by the user, controller 6 reads one of coil patterns PT1 to PT4 from data memory 14 sequentially in a predetermined order, and controls inverter 5 such that the high-frequency power can be supplied to heating coils 7 within the heatable regions defined by the one of patterns PT1 to PT4.”).
Regarding claim 8, Sadakata in view of Garde teaches the cooking apparatus according to claim 1 as set forth above.
Sadakata further discloses wherein the cooking plate is printed with a compartment line that divides a cooking area border line and the cooking area into the plurality of sub-areas (para. [0017], lines 10-20: “Controller 6 controls light emitter 16B to have illuminator 16 out of the plural illuminators surrounding a heatable region emit light. This heatable region is formed based on the heating coil pattern selected by a user through selector 15. The user thus can visibly recognize the outline of the heatable region through upper surface 10A of top plate 10. The user thus can heat objects 11 with induction heating cooker 1 efficiently by adjusting the sizes, the location, and the number of the heatable regions in response to the sizes, the locations, and the number of objects 11.”).
Regarding claim 9, Sadakata in view of Garde teaches the cooking apparatus according to claim 1 as set forth above.
Sadakata further discloses wherein each of the plurality of induction heating coil groups is configured to arrange at least six induction heating coils (para. [0011], lines 43-47: “Figs. 4A to 4D show heating coil patterns PT1 to PT4 stored in data memory 4, respectively. Coil pattern PT1 shown in Fig. 4A defines groups 27A, 28A, 29A, and
51A. Each of the groups includes at least one of multiple heating coils 7.”).
Regarding claim 10, Sadakata in view of Garde teaches the cooking apparatus according to claim 9 as set forth above.
Sadakata further discloses further comprising: one circular induction heating coil configured to be driven independently of the plurality of induction heating coil groups, wherein the one circular induction heating coil has a diameter of 140mm or more. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the application, that the cooking apparatus of Sadakata is able to have a coil pattern set to include only one heating coil. Furthermore, Sadakata discloses the heating coils having a spiral circular shape, having a diameter of 70mm (para. [0010], lines 33-35). One having ordinary skill in the art, before the effective filing date of the application would be able to scale up the size of the heating coil from 70mm to 140mm or more, depending on need (In re Rinehart, 531 F.2d 1048 (CCPA 1976), "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.").
Regarding claim 11, Sadakata discloses:
A method of controlling a cooking apparatus (para. [0008], line 38: “induction heating cooker 1”; Fig. 1A: [1]), the cooking apparatus including 
a plurality of induction heating coil groups installed at a bottom of a cooking plate including a cooking area so as to correspond to each of a plurality of sub-areas of the cooking area (para. [0009], lines 28-31: “Each of the heating coil patterns determines the locations, the sizes, and the number of heatable regions on upper surface 10A of top plate 10”; Fig. 3: heating coils [7(1)] to [7(40)], top plate [10]) and 
a plurality of drive assemblies configured to supply a driving current to each of the plurality of induction heating coil groups (para. [0021], lines 1-3: “plural inverter circuits 4, i.e., inverter circuits 4(1) to 4(40) supply power to heating coils 7(1) to 7(40)”), the method comprising:
receiving, by a user interface, a compartment command for dividing the cooking area into the plurality of sub-areas (para. [0017], lines 12-14: “This heatable region is formed based on the heating coil pattern selected by a user through selector 15”); and 
distributing the driving current corresponding to a preset target temperature to an induction heating coil (para. [0009], lines 20-22: “A user operates heat-operation unit 12 for setting a high-frequency power supplied to coil section 8 or a temperature at which object 11 is heated”) overlapping the cooking vessel by the drive assembly capable of supplying the driving current to the determined induction heating coil group.
However, Sadakata does not disclose:
when the compartment command is input, determining, by a sub-assembly, the induction heating coil group corresponding to the sub-area in which a cooking vessel is placed among the plurality of sub-areas; 
Garde, in the same field of endeavor (para. [0001]: “hob device”), teaches:
a detection system (Fig. 1a: [16]) for detecting one or more cookware elements (para. [0004]). 
Garde also teaches:
the pan detection system being able to recognize a size, shape and/or position of the one or more cookware elements placed on the cooking surface and, in particular, distinguish them from other objects placed on the cooking surface, such as knives, forks, scissors or similar objects (para. [0004]). 
One having ordinary skill in the art will recognize this as a safety measure to prevent the unwanted heating of items mistakenly placed on the cooktop. 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to improve the safety of the cooking apparatus of Sadakata by including the pan detection system of Garde, to prevent the heating of objects such as knives, forks, scissors or similar objects placed on the cooktop.
Regarding claim 12, Sadakata in view of Garde teaches the method according to claim 11 as set forth above. 
However, Sadakata does not disclose the determining of the induction heating coil group corresponding to the sub-area in which the cooking vessel is placed among the plurality of sub-areas comprises: determining of the induction heating coil group corresponding to the sub-area in which the cooking vessel is placed by the sub-assembly separated from the plurality of drive assemblies.
Garde further teaches a control unit (Fig. 1a: [20]) for actuating inductors (para. [0002]). Garde also depicts the control unit being separate from the detection system (Fig. 1a).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to improve the safety of the cooking apparatus of Sadakata by including the pan detection system of Garde, for the same motivation as claim 11 above.
Regarding claim 13, Sadakata in view of Garde teaches the method according to claim 11 as set forth above.
Sadakata further discloses the method further comprising: when the compartment command is input, displaying, by the user interface, information about the plurality of sub-areas divided (para. [0009], lines 22-23: “Display 13 displays the power or the temperature set by the user”).
Regarding claim 14, Sadakata in view of Garde teaches the method according to claim 13 as set forth above.
However, Sadakata does not disclose wherein the displaying of the information comprises: displaying information including a shape of each of the plurality of sub-areas.
Garde further teaches a display unit (Fig. 1a: [24]) which is intended to display the heating zone configurations output by the control unit, also that this configuration can increase user comfort (para. [0006]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to increase a user’s comfort by combining the display unit of Garde with the cooking apparatus of Sadakata.
Regarding claim 15, Sadakata in view of Garde teaches the method according to claim 13 as set forth above.
Sadakata further discloses wherein the displaying of the information comprises: displaying information including a set temperature level of each of the plurality of sub-areas (para. [0009], lines 22-23: “Display 13 displays the power or the temperature set by the user”).
Regarding claim 16, Sadakata in view of Garde teaches the method according to claim 11 as set forth above.
Sadakata further discloses wherein the receiving of the compartment command comprises: receiving any one of a plurality of compartment commands that vary the number of the sub-areas to be divided (para. [0005], lines 56-58: “This induction heating cooker can adjust at least one of the location, the size, and the number of the heatable regions ”).
Regarding claim 17, Sadakata in view of Garde teaches the method according to claim 11 as set forth above.
Sadakata further discloses the method further comprising: when the compartment command is input, receiving, by the user interface, a selection command for selecting any one of the plurality of sub-areas (para. [0024], lines 40-46: “Upon having an operation of selector 15 by the user, controller 6 reads one of coil patterns PT1 to PT4 from data memory 14 sequentially in a predetermined order, and controls inverter 5 such that the high-frequency power can be supplied to heating coils 7 within the heatable regions defined by the one of patterns PT1 to PT4.”).
Regarding claim 18, Sadakata in view of Garde teaches the method according to claim 11 as set forth above.
Sadakata further discloses wherein the cooking plate is printed with a compartment line that divides a cooking area border line and the cooking area into the plurality of sub-areas (para. [0017], lines 10-20: “Controller 6 controls light emitter 16B to have illuminator 16 out of the plural illuminators surrounding a heatable region emit light. This heatable region is formed based on the heating coil pattern selected by a user through selector 15. The user thus can visibly recognize the outline of the heatable region through upper surface 10A of top plate 10. The user thus can heat objects 11 with induction heating cooker 1 efficiently by adjusting the sizes, the location, and the number of the heatable regions in response to the sizes, the locations, and the number of objects 11.”).
Regarding claim 19, Sadakata in view of Garde teaches the method according to claim 11 as set forth above.
Sadakata further discloses the determining of the induction heating coil group corresponding to the sub-area in which the cooking vessel is placed comprises:  determining of the induction heating coil group corresponding to the sub-area in which the cooking vessel is placed among the plurality of induction heating coil groups in which at least six induction heating coils are arranged (para. [0011], lines 43-47: “Figs. 4A to 4D show heating coil patterns PT1 to PT4 stored in data memory 4, respectively. Coil pattern PT1 shown in Fig. 4A defines groups 27A, 28A, 29A, and 51A. Each of the groups includes at least one of multiple heating coils 7.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEODORE J EVANGELISTA/               Examiner, Art Unit 3761                                 
/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761